            Case 2:20-cr-00162-JAD-DJA Document 16 Filed 08/13/20 Page 1 of 1



1

2

3                           UNITED STATES DISTRICT COURT
4
                                 DISTRICT OF NEVADA

5    UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00162-JAD-DJA ---

6                   Plaintiff,                         Order Unsealing Case
7           v.
8    SALVADOR OSEGUERA-MARTINEZ,
       aka “Salvador Osegura-Martinez,”
9
       aka “Salvador Osegura,”
10     aka “Salvador Martinez,”
       aka “Salvador Oseguramartinez,”
11     aka “Salvador Martinezosegura,”

12                         Defendant.

13

14

15          Upon consideration and review of the Government’s motion:

16          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

17   v. Salvador Oseguera-Martinez, is unsealed.

18

19          DATED this 13th day of August, 2020.

20                                                      By the Court:

21
                                                        ____________________________
22                                                      Hon. Jennifer A. Dorsey
                                                        United States District Judge
23

24

25
                                                   3
26
